Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 8, 15 are independent.    File date is 12-20-2019.  

Claim Rejections - 35 USC § 102  

2.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.        Claims 1 - 3, 5 - 10, 12 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhee et al. (US PGPUB No. 20200134383).     	
 
Regarding Claims 1, 8, 15, Rhee discloses a computational method for training a classifier and a non-transitory computer-readable medium comprising computer-executable instructions and a memory for maintaining the computer-executable instructions, the computer-executable instructions when executed by a processor of a computer perform the following functions and a computer system, the method, non-transitory computer-readable medium, computer system comprising:
a)  receiving a training data set comprised of pairs of training input signals and corresponding output signals, the classifier parameterized by parameters and configured to classify input signals obtained from a sensor into at least two different classes including first and second classes, a class-dependent allowed perturbation for each of the at least two different classes and including a first class-dependent allowed perturbation for the first class and a second class-dependent allowed perturbation for the second class, and a loss function; (Rhee ¶ 005, ll 1-8: method of training a generative model includes generating output images from a plurality of input images based on generative model, extracting depth features from the respective output images based on a depth classification model, calculating a depth loss from the extracted depth features, and training the generative model based on an overall loss that includes calculated depth loss; ¶ 052, ll 10-14: trained capabilities enables specialized computational architecture to classify such an input pattern, or portion of the input pattern, as a member that belongs to one or more predetermined groups)    
b)  partitioning the training data set into a first subset labelled with a first label corresponding to the first class and a second subset labelled with a second label corresponding to the second class; (Rhee ¶ 063, ll 1-12: training apparatus inputs generated output images 391 and 392 into depth classification model; training apparatus inputs first output image 391 and the second output image 392 into the depth classification model; training apparatus extracts depth features respectively from output images 391 and 392 based on depth classification model; training apparatus extracts a first depth feature from the first output image 391 based on the depth classification model; training apparatus extracts a second depth feature from the second output image 392 based on depth classification model)    
c)  calculating a first loss in response to the first subset and the first class-dependent allowed perturbation and a second loss calculated in response to the second subset and the second class-dependent allowed perturbation; (Rhee ¶ 068, ll 1-11: training apparatus calculates reconstruction loss (Loss.sub.recon) between output image and reference image mapped to the input image, with respect to the output images generated respectively from the plurality of input images; training apparatus calculates a reconstruction loss (Loss.sub.recon) between first output image and a first reference image; first reference image is a target image mapped to the first input image; training apparatus calculates a reconstruction loss (Loss.sub.recon) between the second output image and a second reference image) and
d)  updating the parameters in response to the first and second losses to obtain updated parameters. (Rhee ¶ 005, ll 1-8: extracting depth features from the respective output images based on a depth classification model, calculating a depth loss from the extracted depth features, and training the generative model based on an overall loss that includes the calculated depth loss)    

Further for Claim 15, Rhee discloses a computer having a processor for executing computer-executable instructions and a memory for maintaining the computer-executable instructions, the computer-executable instructions when executed by the processor of the computer perform the functions. (Rhee ¶ 128, ll 1-7: instructions or software to control computing hardware; one or more processors or computers, to implement hardware components and perform methods as described above, and any associated data, data files, and data structures, are recorded, stored, or fixed in or on one or more non-transitory computer-readable storage media)    

Regarding Claims 2, 9, 16, Rhee discloses the computational method of claim 1 and the non-transitory computer-readable medium of claim 8 and the computer system of claim 15, further comprising:
a)  sending the input signals obtained from the sensor into the classifier parameterized by the updated parameters to obtain output signals configured to characterize a classification of the input signals; and b) transmitting an actuator control command to an actuator of a computer-controlled machine in response to the output signals. (Rhee ¶ 072, ll 1-8: training apparatus trains generative model based on an overall loss into which the losses described above are integrated; training apparatus updates the parameter of the generative model so as to minimize overall loss calculated based on depth loss Loss.sub.ID_feat, reconstruction loss Loss.sub.recon, and authenticity loss Loss.sub.GAN; training apparatus updates parameter(s) of the generative model until the overall loss converges)    

Regarding Claims 3, 10, 17, Rhee discloses the computational method of claim 1 and the non-transitory computer-readable medium of claim 8 and the computer system of claim 15, wherein the updating step is carried out by a machine learning (ML) algorithm. (Rhee ¶ 043, ll 1-6: image generative model may be a model configured to generate the output images from the plurality of input images; image generative model may be, for example, a machine learning structure)    

Regarding Claims 6, 13, 20, Rhee discloses the computational method of claim 1 and the non-transitory computer-readable medium of claim 8 and the computer system of claim 15, wherein the first and second class-dependent allowed perturbations are in a set on which a discriminator is unable to distinguish perturbed data from unperturbed data. (Rhee ¶ 009, ll 1-6: calculating of reconstruction loss based on an error between a normal vector of each point in the output image generated from each of the plurality of input images and a normal vector of a corresponding point in the reference image (i.e. determination normal and not normal conditions))    

Regarding Claims 7, 14, Rhee discloses the computational method of claim 1 and the non-transitory computer-readable medium of claim 8, wherein the first label is different than the second label. (Rhee ¶ 063, ll 1-12: training apparatus extracts depth features respectively from output images 391 and 392 based on depth classification model; training apparatus extracts a first depth feature 371 from the first output image based on the depth classification model; training apparatus extracts a second depth feature from the second output image based on depth classification model)    

Claim Rejections - 35 USC § 103  
4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rhee in view of Zhou et al. (US PGPUB No. 20180225823).

Regarding Claims 4, 11, 18, Rhee discloses the computational method of claim 1 and the non-transitory computer-readable medium of claim 8 and the computer system of claim 15, including partitioning and calculating steps. (Rhee ¶ 063, ll 1-12: training apparatus inputs generated output images 391 and 392 into depth classification model; training apparatus extracts a first depth feature from the first output image 391 based on the depth classification model; training apparatus extracts a second depth feature from the second output image 392 based on depth classification model)
Rhee does not specifically disclose steps iteratively performed within a class loop while a stopping condition is a pre-determined value
However, Zhou discloses wherein the partitioning and calculating steps are iteratively performed within a class loop while a stopping condition is a pre-determined value. (Zhou ¶ 034, ll 1-5: parameters α and β that optimize the minimax objective function in Equation (6) are learned by iteratively alternating the following two steps until the parameters α and β converge (or until a preset maximum number of training iterations is reached))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rhee for steps iteratively performed within a class loop while a stopping condition is a pre-determined value as taught by Zhou.  One of ordinary skill in the art would have been motivated to employ the teachings of Zhou for the benefits achieved from a system that enables iterative processing steps to complete data processing within a network environment.  (Zhou ¶ 034, ll 1-5)   

Regarding Claims 5, 12, 19, Rhee discloses the computational method of claim 1 and the non-transitory computer-readable medium of claim 8 and the computer system of claim 15, including partitioning and calculating steps. (Rhee ¶ 063, ll 1-12: training apparatus inputs generated output images 391 and 392 into depth classification model; training apparatus extracts a first depth feature from the first output image 391 based on the depth classification model; training apparatus extracts a second depth feature from the second output image 392 based on depth classification model)
Rhee does not specifically disclose steps iteratively performed within a class loop while a stopping condition is a pre-determined value.
However, Zhou discloses wherein the partitioning and updating steps are iteratively performed within a class loop while a stopping condition is a pre-determined value. (Zhou ¶ 034, ll 1-5: parameters α and β that optimize the minimax objective function in Equation (6) are learned by iteratively alternating the following two steps until the parameters α and β converge (or until a preset maximum number of training iterations is reached))      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rhee for steps iteratively performed within a class loop while a stopping condition is a pre-determined value as taught by Zhou.  One of ordinary skill in the art would have been motivated to employ the teachings of Zhou for the benefits achieved from a system that enables iterative processing steps to complete data processing within a network environment.   (Zhou ¶ 034, ll 1-5)  

Conclusion
August 15, 2022

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                        8-27-2022Primary Examiner, Art Unit 2452